Exhibit 10.14

Stock Option Grant Notice

Global Clean Energy Holdings, Inc.

2020 Equity Incentive Plan

Global Clean Energy Holdings, Inc. (the “Company”), pursuant to its 2020 Equity
Incentive Plan (the “Plan”), hereby grants to the Optionholder an option (the
“Option”) to purchase the number of shares of the Company’s Common Stock set
forth below. All capitalized terms not defined in this Stock Option Grant Notice
shall have the meanings set forth in the Plan. The Option is subject to all of
the terms and conditions set forth in this Stock Option Grant Notice and in the
attached Stock Option Agreement (the “Option Agreement”), the Plan, and the
Notice of Exercise of Option, all of which are attached hereto and incorporated
herein in their entirety.

Optionholder:

  

 

 

Date of Grant:

  

 

 

Vesting Commencement Date:

  

 

 

Number of Shares Subject to Option:

  

 

 

Exercise Price (Per Share):

  

 

 

Total Exercise Price:

  

 

 

Expiration Date:

  

 

 

 

 

Type of Grant:¨  Incentive Stock Option ¨  Nonstatutory Stock Option 

Exercise Schedule:¨  Same as Vesting Schedule   

Vesting Schedule: See Vesting Schedule Legend

¨  Vesting Schedule A¨  Vesting Schedule B¨  Other 

Payment: By one or a combination of the following items (described in the Option
       Agreement): 

¨ By cash or check 

¨By bank draft or money order payable to the Company 

¨Pursuant to a Regulation T Program 

¨By delivery of already-owned shares of Common Stock 

 

 



¨If and only to the extent the Option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement  

Additional Terms/Acknowledgements: The Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. The Optionholder further acknowledges that, as of the Date of
Grant, this Stock Option Grant Notice, the Option Agreement, the Plan and the
Optionholder’s written employment agreement (if any) with the Company set forth
the entire understanding between the Optionholder and the Company regarding the
Option and supersede all prior oral and written agreements regarding the Option.

Other Terms, If Applicable:

 

GLOBAL CLEAN ENERGY HOLDINGS, INC.

____________________________________

By:

Title:

Date:   

OPTIONHOLDER

  

Signature

 

Attachments: Stock Option Agreement and 2020 Equity Incentive Plan

Vesting Schedule Legend

Vesting Schedule A: The Option has a term of five years. The Option vests and
becomes exercisable over four years; 25% of the Option vests one year after the
vesting commencement date, with the remainder of the Option to vest in 36 equal
monthly installments over the following three years, subject to the Employee
continuing to serve as an Employee, Director or Consultant of the Company.

Vesting Schedule B: The Option has a term of five years. The Option vests and
becomes exercisable in four equal quarterly installments from the vesting
commencement date, subject to the Director continuing to serve as a Director or
Consultant of the Company.

Other:
______________________________________________________________________________________________
____________________________________________________________________________________________________
____________________________________________________________________________________________________

 

 

 

 

 

Attachment I

 

Stock Option Agreement

(Incentive Stock Option or Nonstatutory Stock Option)

Global Clean Energy Holdings, Inc.

2020 Equity Incentive Plan

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (the “Option Agreement”), Global Clean Energy Holdings, Inc.
(the “Company”) has granted you an option (the “Option”) under its 2020 Equity
Incentive Plan (the “Plan”) to purchase the number of shares of the Company’s
Common Stock indicated in your Grant Notice at the exercise price indicated in
your Grant Notice.

Capitalized terms not expressly defined in this Option Agreement but defined in
the Plan have the same definitions as in the Plan.

The details of your Option are as follows:

1.                  Vesting of the Option; Accelerated Vesting upon a Corporate
Transaction. Subject to the limitations contained in this Option Agreement and
unless otherwise specified in a written employment agreement between you and the
Company, your Option shall vest and become exercisable as provided in your Grant
Notice, provided that vesting shall cease upon the termination of your
Continuous Service. Notwithstanding the preceding sentence, any unvested portion
of your Option shall vest in full and become exercisable immediately prior to
the consummation of a Corporate Transaction if, but only if, your Continuous
Service has not terminated prior to the consummation of the Corporate
Transaction; provided, however, that your Option shall terminate and shall no
longer be exercisable if the Option is not exercised by you at or prior to the
effective time of the Corporate Transaction. The Company shall provide you with
prior notice of the Corporate Transaction in order to permit you to exercise
your Option.

2.                  Number of Shares and Exercise Price. The number of shares of
Common Stock subject to your Option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

3.                  Method of Payment. Payment of the exercise price is due in
full upon exercise of all or any part of your Option. You may elect to make
payment of the exercise price in cash or by check or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a)               Pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds.

 1

 

(b)              By delivery to the Company (either by actual delivery or
attestation) of already-owned shares of Common Stock that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise. “Delivery” for these
purposes, in the sole discretion of the Company at the time you exercise your
Option, shall include delivery to the Company of your attestation of ownership
of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your Option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

(c)               If your Option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company shall reduce the number of shares of Common Stock
issued upon exercise of your Option by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from you to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued; provided further,
however, that shares of Common Stock shall no longer be outstanding under your
Option and shall not be exercisable thereafter to the extent that (1) shares are
used to pay the exercise price pursuant to the “net exercise,” (2) shares are
delivered to you as a result of such exercise, and (3) shares are withheld to
satisfy tax withholding obligations.

4.                  Whole Shares. You may exercise your Option only for whole
shares of Common Stock.

5.                  Securities Law Compliance. Notwithstanding anything to the
contrary contained herein, you may not exercise your Option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your Option
also must comply with other applicable laws and regulations governing your
Option, and you may not exercise your Option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

6.                  Term. You may not exercise your Option before the
commencement or after the expiration of its term. The term of your Option
commences on the date of grant described in your Grant Notice and expires,
subject to the provisions of Section 5(h) of the Plan, upon the earliest of the
following:

(a)               Immediately upon the termination of your Continuous Service
for Cause;

(b)              Three months after the termination of your Continuous Service
for any reason other than Cause, your Disability or death (except as otherwise
provided in Section 6(d) below), provided that if during any part of such
three-month period your Option is not exercisable solely because of the
condition set forth in Section 5 above relating to “Securities Law Compliance,”
your Option shall not expire until the earlier of its expiration date or until
it

 2

 

shall have been exercisable for an aggregate period of three months after the
termination of your Continuous Service;

(c)               Eighteen months after the termination of your Continuous
Service due to your Disability;

(d)              Eighteen months after your death if you die either during your
Continuous Service or within three months after your Continuous Service
terminates for any reason other than Cause;

(e)               The expiration date indicated in your Grant Notice; or

(f)                The day before the tenth anniversary of the Option’s date of
grant.

Notwithstanding the foregoing, if you die during the period provided in Section
6(b) or 6(c) above, the term of your Option shall not expire until the earliest
of 18 months after your death, the expiration date indicated in your Grant
Notice, or the day before the tenth anniversary of the Option’s date of grant.

If your Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Option’s date of grant and ending on
the day three months before the date of your Option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your Option
under certain circumstances for your benefit but cannot guarantee that your
Option shall necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your Option more
than three months after the date your employment with the Company or an
Affiliate terminates.

7.                  Exercise.

(a)               You may exercise the vested portion of your Option during its
term by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

(b)              By exercising your Option you agree that, as a condition to any
exercise of your Option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your Option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

(c)               If your Option is an Incentive Stock Option, by exercising
your Option you agree that you shall notify the Company in writing within 15
days after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your Option that

 3

 

occurs within two years after the date of your Option grant or within one year
after such shares of Common Stock are transferred upon exercise of your Option.

8.                  Transferability. Except as otherwise provided in this
Section 8, your Option is not transferable, except by will or by the laws of
descent and distribution, and is exercisable during your life only by you.

(a)               Certain Trusts. Upon receiving written permission from the
Board or its duly authorized designee, you may transfer your Option to a trust
if you are considered to be the sole beneficial owner (determined under Section
671 of the Code and applicable state law) while your Option is held in the
trust, provided that you and the trustee enter into transfer and other
agreements required by the Company.

(b)              Domestic Relations Orders. Upon receiving written permission
from the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your Option pursuant to a domestic relations order
that contains the information required by the Company to effectuate the
transfer. You are encouraged to discuss the proposed terms of any division of
your Option with the Company prior to finalizing the domestic relations order to
help ensure the required information is contained within the domestic relations
order. If your Option is an Incentive Stock Option, the Option may be deemed to
be a Nonstatutory Stock Option as a result of such transfer.

(c)               Beneficiary Designation. Upon receiving written permission
from the Board or its duly authorized designee, you may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company and any broker designated by the Company to effect option exercises,
designate a third party who, in the event of your death, shall thereafter be
entitled to exercise your Option and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate shall be entitled to
exercise your Option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

9.                  Option not a Service Contract. Your Option is not an
employment or service contract, and nothing in your Option shall be deemed to
create in any way whatsoever any obligation on your part to continue in the
employ of the Company or an Affiliate, or of the Company or an Affiliate to
continue your employment. In addition, nothing in your Option shall obligate the
Company or an Affiliate, their respective stockholders, Boards of Directors,
Officers or Employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

10.              Withholding Obligations.

(a)               At the time you exercise your Option, in whole or in part, or
at any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums

 4

 

required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your Option.

(b)              Upon your request and subject to approval by the Company, in
its sole discretion, and in compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your Option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your Option as a liability for financial accounting purposes).
If the date of determination of any tax withholding obligation is deferred to a
date later than the date of exercise of your Option, share withholding pursuant
to the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your Option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your Option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

(c)               You may not exercise your Option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your Option when desired even though your Option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock unless such obligations are satisfied.

11.              Tax Consequences. You hereby agree that the Company does not
have a duty to design or administer the Plan or its other compensation programs
in a manner that minimizes your tax liabilities. You shall not make any claim
against the Company, or any of its Officers, Directors, Employees or Affiliates
related to tax liabilities arising from your Option or your other compensation.
In particular, you acknowledge that your Option is exempt from Section 409A of
the Code only if the exercise price per share specified in the Grant Notice is
at least equal to the “fair market value” per share of the Common Stock on the
date of grant and there is no other impermissible deferral of compensation
associated with your Option.

12.              Notices. Any notices provided for in your Option or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Company to you, five days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company. Notwithstanding the foregoing, the Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and your Option by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 5

 

13.              Applicability of the Plan. Your Option and this Option
Agreement are subject to all of the provisions of the Plan, the provisions of
which are hereby made a part of your Option and are further subject to all
interpretations and amendments of the Plan which may from time to time be
promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Option Agreement and those of the Plan, the
provisions of the Plan shall control.

14.              Severability. If all or any part of this Option Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Option Agreement or the Plan not declared to be unlawful or invalid. Any
Section of this Option Agreement or the Plan (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which shall give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

15.              Effect on Other Employee Benefit Plans. The value of your
Option subject to this Option Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating your benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.

16.              Employment Agreement. If you have entered into a written
employment agreement with the Company, then in the event of any inconsistency
between a provision contained in your employment agreement and a provision
contained in this Option Agreement, your Grant Notice or the Plan, the provision
that is more favorable to you shall prevail.

17.              Amendment. This Option Agreement may not be modified or amended
except by an instrument in writing, signed by a duly authorized representative
of the Company, provided that no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. However, the
Board reserves the right to change, by written notice to you, the provisions of
this Option Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of your Option which is then subject to restrictions as provided
herein.

18.              Miscellaneous.

(a)       The Company may assign any of its rights under your Grant Notice, this
Option Agreement and the Plan to one or more assignees, and all covenants
contained in your Grant Notice, this Option Agreement and the Plan shall inure
to the benefit of, and be enforceable by, the Company’s successors and assigns.
All obligations of the Company under your Grant Notice, this Option Agreement
and the Plan shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the

 6

 

Company. Your rights and obligations under your Option may only be assigned with
the prior written consent of the Company.

(b)       You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Option.

(c)       You acknowledge and agree that you have reviewed this Option
Agreement, your Grant Notice and the Plan in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing and accepting
your Option, and fully understand all provisions of your Option.

(d)       This Option Agreement shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 7

 

EXHIBIT A

 

NOTICE OF EXERCISE OF OPTION TO PURCHASE COMMON STOCK

 

 

Name:  

 

Address: 

 

 

SSN: 

 

Date: 

 

A-1

 

 

Global Clean Energy Holdings, Inc.

2790 Skypark Drive, Suite 105,
Torrance, California 90505

Attention: Corporate Secretary

Re:       Exercise of Stock Option

Ladies and Gentlemen:

I elect to purchase ____________ shares of Common Stock of Global Clean Energy
Holdings, Inc. (the “Company”) upon the exercise of my option (the “Option”)
pursuant to the Stock Option Agreement, dated ___________ (the “Option
Agreement”), between the Company and me with respect to the Global Clean Energy
Holdings, Inc. 2020 Equity Incentive Plan (the “Plan”). The purchase shall take
place on the Option exercise date, which shall be (i) as soon as practicable
following the date this notice and all other necessary forms and payments are
received by the Company, unless I specify a later date (not to exceed 30 days
following the date of this notice) or (ii) in the case of a Broker-assisted
cashless exercise (as indicated below), the date of this notice.

On or before the Option exercise date, I shall pay the full exercise price in
the form specified below (check one):

[ ] Cash: by delivering cash to the Company for $___________.

[ ] Check: by delivering a check made payable to the Company for $___________.

I shall pay the full exercise price in the following form if expressly
authorized in writing by the Company:

[ ] Other Company Shares: by delivering for surrender other shares of the
Company’s Common Stock having a fair market value at the time of receipt by the
Company equal to not less than the total Option exercise price.

[ ] Net Exercise Arrangement: pursuant to the Plan and on such terms as have
been approved by the Board.

[ ] Cash From Broker: by delivering the purchase price from ________________, a
broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System (the “Broker”). I authorize the
Company to issue a stock certificate in accordance with instructions received by
the Company from the Broker and to deliver such stock certificate (or evidence
of a book-entry issuance of the shares) directly to the Broker (or to any other
party specified in the instructions from the Broker) upon receiving the exercise
price from the Broker.

On or before the Option exercise date, I shall pay any applicable tax
withholding obligations, as provided in the Option Agreement and the Plan, for
the full tax withholding amount.

A-2

 

Please deliver the stock certificate or evidence of a book-entry issuance of the
shares described above to me (unless I have chosen to pay the purchase price
through a broker).

  Very truly yours,           ________________________________________   [NAME]
AGREED TO AND ACCEPTED:   GLOBAL CLEAN ENERGY HOLDINGS, INC.       By:
_______________________       Title: ________________________       Number of
Option Shares   Exercised: _________________________   Number of Option Shares  
Remaining: _________________________   Date: ___________________________        

A-3

 

Attachment II

2020 Equity Incentive Plan

 

 

 